Citation Nr: 0614189	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  06-01 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
effective October 26, 1992, as 50 percent disabling effective 
February 24, 1999 through December 12, 1999. 


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1961 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDING OF FACT

The veteran's PTSD during the period October 26, 1992 through 
December 12, 1999, was manifested by severe impairment in the 
ability to obtain or retain employment; it was not manifested 
by either total occupational and social impairment or totally 
incapacitating psychoneurotic symptoms.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for PTSD, and no higher, for the period October 
26, 1992 through December 12, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (as in effect prior to and beginning 
November 7, 1996).    


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Evaluations

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under the current 
version of DC 9411, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.   

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

Finally, the Board notes that the revised rating criteria for 
mental disorders became effective on November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130 
(2005)).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Prior to November 7, 1996, PTSD was evaluated as 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 evaluation was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions or aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, DC 9411 (effective prior to November 7, 1996).  

The medical evidence in the instant matter variously 
characterizes the severity of the veteran's PTSD as "mild to 
moderate," "moderate," and "moderate to severe."  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).   It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The medical evidence includes a September 1992 report from 
Dr. Owen Scott in which it was noted that the veteran was 
unemployed.  It was stated that he had few friends and that 
most of his time was spent alone, but it was noted that he 
was involved in volunteer work.  Upon mental status 
examination, he was typically attired in casual clothing and 
had no apparent deficits of memory attention or 
concentration.  There was no indication of disorganization or 
other abnormality of thinking noted.  He was free of 
delusions and hallucinations, but he did have recurrent 
involuntary thoughts and memories of Vietnam experiences.  
The predominant mood was sad and affect was typically dull.  
Judgment was fair.  PTSD, chronic, was diagnosed, as was 
alcohol and substance abuse.  The veteran's GAF was 35 (major 
impairment) and the highest it was stated to have been in the 
past year was 40.  The examiner stated that the veteran 
indicated significant avoidance patterns and that his 
symptoms included nightmares, guilt, emotional numbness, 
relationship problems, reported difficulty in concentrating, 
hyper startle, and reported trouble relaxing and enjoying 
things.  It was also stated that he was uncomfortable in 
crowds and that he reported episodes of rage and violence.  

An April 1993 VA PTSD examination report noted that the 
veteran stated he had not worked for approximately three and 
a half years in any steady position.  His subjective 
complaints included depression, diminished interest in 
pleasure in normal activities, severe sleep disturbance, 
recurrent thoughts of death and dying, recurrent intrusive 
recollections of events in Vietnam, recurrent distressing 
dreams of combat, feelings of detachment and estrangement 
from others, irritability, temper control problems, 
hypervigilance, suspiciousness, and exaggerated startle 
response.  Testing revealed severe anxiety and moderately 
elevated levels of anger.  The veteran's score on the Beck 
Depression Inventory was stated to be consistent with 
comparatively severe depressive symptomatology, including 
dissatisfaction with most aspects of his life, feelings of 
complete personal failure, feelings of hopelessness about the 
future, suicidality, self loathing, severe sleep disturbance, 
and difficulty with motivation and behavioral initiatives.  
The examiner then stated that the veteran's responses on the 
MMPI-II indicated that he had endorsed extremely severe 
levels of distress and pathology, even amongst PTSD veterans.  
It was stated that his extreme could possibly be interpreted 
as a "cry for help," but could also reflect a tendency to 
readily endorse symptoms and possibly exaggerate, presenting 
problems.  The examiner stated that this tendency leads to 
extreme elevation on a number of clinical scales that 
rendered the veteran's profile difficult to interpret.  The 
Axis I diagnosis was PTSD, chronic and mild to moderate.  

An April 1993 VA mental disorders examination report noted 
subjective complaints of flashbacks, avoidance behavior, 
hypervigilance, nightmares, depression, and auditory 
hallucinations.  On mental status examination, his mood was 
described as pretty good and affect was appropriate.  Memory 
was intact for immediate and long-term, but there was some 
impairment in short-term memory.  He was pretty goal-
directed, but verbose.  Thought content evidenced no 
psychotic experiences.  The Axis I diagnosis was PTSD, 
moderate.      

An October 1997 VA examination report noted subjective 
complaints that included trouble concentrating, startling 
easily, reduced reading retention, trouble sleeping, and 
hearing voices.  Upon examination, the veteran was dressed 
casually and his speech was clear, coherent, goal-directed, 
and logical.  The veteran denied any overt psychotic 
symptoms, but he did report many flashback experiences.  He 
denied overt hallucinations.  His mood was somewhat fair, but 
he reported lability of mood with mood swings.  The examiner 
stated that the veteran appeared somewhat anxious and had a 
restricted range of affect.  He endorsed suicidal ideation 
throughout his past as well as present, but denied any lethal 
intent or plan and denied homicidal ideation.  The Axis I 
diagnosis was PTSD, moderate to severe, due to his tour in 
Vietnam.  It was stated that he had recurrent and distressing 
recollections and dreams about the events as well as 
flashbacks and intense psychological and physiological 
reactivity to reminders of Vietnam.  He had diminished 
interest in many activities and felt an estrangement from 
others.  He also had symptoms of increased arousal including 
difficulty falling and staying asleep, anger outbursts, 
difficulty with concentration, hypervigilance, and an 
exaggerated startle response.  A GAF score of 50 was listed.  
The veteran's history of substance abuse was noted, but it 
was stated that he had been "clean" for approximately the 
previous nine months and that, therefore, it was not thought 
that such was involved in the veteran's evaluation or his 
presentation.  

A November 1998 VA Progress note listed a GAF of 55.  

A February 1999 VA PTSD examination report noted that the 
veteran was quite discouraged because he had been unemployed 
for a number of months; it was stated that he had lost his 
job at the Richmond VA Medical Center in June/July and had 
been repeatedly turned down for application.  The examiner 
stated that the veteran continued to have severe symptoms of 
PTSD that were exacerbated by financial worries and with some 
VA administrators.  It was also stated that he continued to 
have nightmares several times a week and difficulty falling 
asleep.  His complaints included intrusive thoughts, 
flashbacks, avoidant behaviors, increased arousal with 
increased startle, hypervigilance, trouble concentrating, and 
significant irritability.  He also reported some auditory 
hallucinations and that he continued to have some episodes of 
suicidal ideation, as well as some recent homicidal ideation.  
Upon examination, the veteran was casually dressed and his 
speech was coherent, goal-directed, and logical.  He did 
endorse some auditory hallucinations and some episodes of 
homicidal ideation, as well as some episodes of suicidal 
ideation with no recent attempt or current intent.  His 
affect was quite irritable, labile, and dysphoric, and his 
mood was depressed, irritable, and edgy.  The Axis I 
diagnosis was PTSD, chronic, moderate to severe, with recent 
exacerbation of anger and homicidal ideation.  A current GAF 
score of 45 was listed and it was indicated that the highest 
it had been in the last year was 50.  It was stated that the 
veteran had serious impairments both socially and 
occupationally and ongoing symptoms that caused him to have 
difficulty interpersonally and in maintaining consistent 
functioning.  The examiner stated further that the veteran 
had been unable to keep a job for any length of time and it 
was predicted that he might not be able to maintain part-time 
employment due to exacerbations of his symptoms or behavior 
problems.  It was remarked that the veteran had "continued 
to be abstinent from his substance abuse."  

A VA hospital discharge summary report for the period 
December 13, 1999 to January 3, 2000 listed Axis I diagnoses 
of depression disorder, not otherwise specified; PTSD; 
cocaine abuse in remission since 1997; and, alcohol abuse in 
remission since 1997.  It was stated that he had been 
admitted on a "formal voluntary admission" because of 
depression and suicidal ideation and a cold for three or four 
days.  Upon mental status examination, it was stated that the 
veteran's mood was mildly depressed.  His affect was 
appropriate and his speech was normally productive, relevant, 
and coherent.  He indicated auditory hallucinations, but no 
delusions were elicited.  Memory and recall were intact.  The 
veteran stated that he was unable to work because of pain in 
the left knee and left ankle and that mentally he feels he 
would blow up on a job, get angry, and do something rash.  

By an April 2000 rating decision, a 100 percent evaluation 
was assigned for the period December 13, 1999 to February 1, 
2000 pursuant to 38 C.F.R. § 4.29.  This was followed by a 
100 percent schedular rating.  Accordingly, the issues 
addressed infra will be entitlement to an evaluation in 
excess of 30 percent for the period October 26, 1992 through 
February 23, 1999 and in excess of 50 percent for the period 
February 24, 1999 through December 12, 1999.  

The Veteran's GAF scores during the pertinent appeal period 
ranged from 35 to 55.  Under DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, revised in 1994, (DSM-IV) (and also in the 
DSM-III), a GAF range from 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF range from 41 to 50 is 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
Finally, a GAF range from 51 to 60 is indicative of moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  

In this regard, it is acknowledged that in the April 1993 VA 
PTSD examination report the examiner stated that the 
veteran's responses on the MMPI-II indicated that he had 
endorsed extremely severe levels of distress and pathology, 
even amongst PTSD veterans that could possibly be interpreted 
as a "cry for help," but could also reflect a tendency to 
readily endorse symptoms and possibly exaggerate, presenting 
problems.  This tendency was stated to lead to extreme 
elevation on a number of clinical scales that rendered the 
veteran's profile difficult to interpret.  The Axis I 
diagnosis was PTSD, chronic and mild to moderate.  However, 
in the April 1993 VA mental disorders VA examination report, 
conducted the following day, such concerns were not expressed 
and a diagnosis of PTSD, moderate, was rendered.  
Furthermore, both the October 1997 VA examination report and 
the February 1999 VA examination report diagnosed PTSD, 
moderate to severe.     

As to employment/occupational impairment, the September 1992 
report from Dr. Owen Scott reported that the veteran was 
unemployed.  However, it was noted that he was involved in 
volunteer work.  In the April 1993 VA PTSD examination report 
noted that the veteran stated he had not worked for 
approximately three and a half years in any steady position.  
However, in the February 1999 VA PTSD examination report 
noted that the veteran was quite discouraged because he had 
been unemployed for a number of months; it was stated that he 
had lost his job at the Richmond VA Medical Center in 
June/July and had been repeatedly turned down for 
application.  Thus, the veteran had been working.  
Nonetheless, it was stated in the February 1999 VA PTSD 
examination report that the veteran had serious impairments 
both socially and occupationally and ongoing symptoms that 
caused him to have difficulty interpersonally and in 
maintaining consistent functioning.  The examiner stated 
further that the veteran had been unable to keep a job for 
any length of time and it was predicted that he might not be 
able to maintain part-time employment due to exacerbations of 
his symptoms or behavior problems.      

Based on the foregoing, the evidence, overall, demonstrates 
that the disability picture more nearly approximates the 
criteria required for a 70 percent rating.  Under the rating 
criteria in effect prior to November 7, 1996, a 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Such is demonstrated here.  For example, the February 1999 VA 
examination report stated that the veteran had serious 
impairments both socially and occupationally and ongoing 
symptoms that caused him to have difficulty interpersonally 
and in maintaining consistent functioning.  Additionally, 
earlier reports, such as the September 1992 report from Dr. 
Owen Scott noted that the veteran was unemployed, had few 
friends, and that most of his time was spent alone.  The 
evidence does, indeed, demonstrate that there was severe 
impairment in the ability to obtain or retain employment 
during the period October 26, 1992 through December 12, 1999.  
As such, a 70 percent evaluation for PTSD for the period 
October 26, 1992 through December 12, 1999, is granted.  

A schedular rating in excess of 70 percent is not warranted 
for any time during the period October 26, 1992 through 
December 12, 1999 under the old rating criteria prior to 
November 7, 1996, or under either the old or new rating 
criteria beginning November 7, 1996.  For example, although 
the evidence does show some suicidal and homicidal ideation 
and auditory hallucinations, the medical evidence does not 
show fantasy, confusion, panic, explosions of aggression 
energy resulting in profound retreat from mature behavior, 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
oneself or others, an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  Additionally, although the evidence 
establishes that there was severe impairment in the ability 
to obtain or retain employment (and, under the current rating 
criteria, occupational and social impairment) during the 
period October 26, 1992 through December 12, 1999, the 
evidence does show that he worked at times during the 
pertinent appeal period and does not demonstrate that the 
veteran was unable to obtain or retain employment or that 
there was total occupational and social impairment.  
Accordingly, it is concluded that a 70 percent rating, but no 
higher, is warranted for the veteran's service-connected PTSD 
for the period October 26, 1992 through December 12, 1999.  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter informed the 
appellant that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence needed to show that the condition had gotten 
worse or was worse than previously rated.  The letter also 
informed the veteran of VA's duty to assist to assist him in 
obtaining evidence for his claim.  In addition, the June 
2003, September 2003, and August 2005 supplemental statements 
of the case reiterated the above-described duties, in that 
they listed 38 C.F.R. § 3.159.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 2004 VCAA notice letter sent 
to the veteran specifically requested that the veteran send 
to VA any treatment records pertinent to his claimed 
condition.
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Here, there 
is no evidence that there is any outstanding evidence 
pertinent to the claim on appeal.  Furthermore, in the 
instant matter, the relevant time period is October 26, 1992 
through December 12, 1999.  As such, any potentially current 
medical evidence not of record would not be relevant in 
ascertaining the severity of the veteran's PTSD during the 
aforementioned time period.    

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, subsequent to 
the veteran receiving the June 2003 and September 2003 SSOC's 
and the March 2004 VCAA letter, the claim was readjudicated 
by the AOJ in the August 2005 SSOC.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating of 70 percent, and no more, for PTSD, is granted for 
the period October 26, 1992 through December 12, 1999, 
subject to the regulations governing the award of monetary 
benefits.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


